El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de la sentencia ape-lada y los de derecho, á excepción del último.
Considerando que no habiéndose pedido en la demanda por la representación de “Cario Hermanos” reserva alguna de derecho, huelga y,carece de objeto la que á su favor se establece en la sentencia apelada.
Fallamos que debemos confirmar y confirmamos la expre-sada sentencia en cuanto por ella se declara sin lugar la demanda,.y se absuelve de ella á Colberg y Martínez, con las costas de ambas instancias á cargo de la parte apelante.
Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac Leary.
El Juez Asociado Sr. Pigüeras no formó Tribunal en la vista de este caso.